     Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MARCUS SHAMILLYON JACKSON,

                                Plaintiff,

            v.                                       CASE NO. 21-3151-SAC

CITY OF SHAWNEE, KANSAS, et al.,


                                Defendants.


                   MEMORANDUM AND ORDER TO SHOW CAUSE

      This matter comes before the Court upon Plaintiff’s pro se

complaint filed under 42 U.S.C. § 1983. The Court has screened the

complaint as required by 28 U.S.C. § 1915A(a) and directs Plaintiff

to show cause why this matter should not be dismissed due to the

deficiencies in the complaint discussed herein. The Court also

grants Plaintiff the opportunity to file an amended complaint

complying with the requirements set forth in this order. The failure

to file a timely response or amended complaint may result in the

dismissal of this matter without prior notice to Plaintiff.

I.   Nature of the Matter before the Court

      Plaintiff     commenced    this    action   while    housed    in   the

Leavenworth Detention Center (LDC), in Leavenworth, Kansas, serving

a state-imposed sentence for aggravated burglary and fleeing or

attempting to elude a police officer. In his complaint he names the

following Defendants: the Cities of Shawnee, Fairway, and Leawood,

Kansas; Shawnee Police Department (SPD) Officer Thomas Rhomberg;
                                1
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 2 of 16




SPD Service Supervisor Sue Campbell; Former SPD Police Chief Rob

Moser; SPD Officer James Mahoney; SPD Police Chief Sam Larson;

Michelle Distler, Mayor of the City of Shawnee; Fairway Police

Department (FPD) Officer J.P. Thurlo; the Johnson County Sheriff’s

Office; and Leawood Police Department (LPD) Officer Jason Ahring.

Plaintiff     sues    Defendants     in       their   official     and   individual

capacities.

     Although Plaintiff submitted his complaint on the required

court-approved forms, it remains unclear what claims Plaintiff

intends to assert. Section B of the form complaint directs Plaintiff

to “[b]riefly state the background of your case.” (Doc. 1, p. 2.)

Plaintiff’s statement in response is 23 pages long. Id. at 2, 6-

28. Section C of Plaintiff’s complaint, in which Plaintiff sets

forth his causes of action, directs the Court to the “nature of the

case” section and alleges multiple violations for each count. Id.

at 29-30.

     For example, as Count I, Plaintiff alleges unlawful arrest,

discrimination,      malicious      prosecution,       unlawful     detention   and

incarceration,       failure   to    train,       emotional      distress,   mental

distress, the tort of outrage, abuse of process, conspiracy to

further unlawful arrest, and conspiracy to discriminate, and bias-

based police misconduct because plaintiff is a convicted felon and

is black. Id. at 29. When asked to state the facts supporting this

count clearly in his own words, Plaintiff asserts:

                                          2
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 3 of 16




       “*Note*    See:     (NATURE     OF     CASE)     (Officer/Thomas     Rhomberg
       #802)(Officer/Lt.      J.P.   Thurlo   #1275;   Filed,   City   of   Leawood’s
       (Investigated, Instigated, Influenced, initiated) willful ‘false
       Allegations’ of Plaintiff’s Known Address, Color Of Buick Rendezvous,
       time of (G.P.S./ETD-Attachment), (time [and] Date) of (Shawnee, KS
       Traffic Accident) Per (Citation No: #E15000777), Observance of Driver
       – Per (Kansas Motor Vehicle Accident Report). . . All to Conceal the
       defects [and] *Notably, the (ATTACHMENT) of E.T.D. on Buick, and to
       Convict, harass, extort funds, cause known emotional/mental Distress
       [and] unlawful arrest and detention.” Id. at 29.


       The Court liberally construes the complaint because Plaintiff

is proceedings pro se. See Erickson v. Pardus, 551 U.S. 89, 94

(2007). However, the Court “will not supply additional factual

allegations to round out a plaintiff’s complaint or construct a

legal theory on plaintiff’s behalf.” Whitney v. New Mexico, 113

F.3d 1170, 1173-74 (10th Cir. 1997).

       A brief recitation of the underlying facts of the legal

proceedings helps put Plaintiff’s claims in context.

       A. Factual Background

       In October 2015, Plaintiff and another man, Carl Williams,

were suspects in a string of burglaries in the Kansas City area.

Jackson v. Ash, No. 17-3082-JWB-GEB, 2019 WL 2605490, *1 (D. Kan.

April 22, 2019) (Jackson II). Thus, police attached a GPS tracking

device to Plaintiff’s vehicle, a Buick Rendezvous. State v. Jackson,

2019   WL   491206,      at    *1    (Kan.    Ct.     App.   2019)     (Jackson   I).   On

October 8,       2015,     while       police       were     surveilling      Plaintiff,

homeowners in the area called 911 to report a burglary in progress.

                                              3
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 4 of 16




Jackson II, 2019 WL 2605490, at *1. Soon after, an officer saw

Plaintiff’s Buick leaving the area and a chase ensued, ending when

“the Buick crashed into a train bridge and caught on fire.” Id.;

see also Jackson I, 2019 WL 491206, at *2. At least one occupant

fled the Buick and police found Williams lying next to the Buick.

Jackson II, 2019 WL 2605490, at *1.

     Police found Plaintiff several hours later. Id. at *2. When

they took Plaintiff into custody, he was wearing only one shoe,

which matched a shoe that had been recovered near the Buick. Id.

Police took Plaintiff in for an interview and, after Plaintiff

requested an attorney, police booked Plaintiff into the Wyandotte

County Jail on a 48-hour hold. Id.

     “On [Friday,] October 9, 2015, a Kansas City, Missouri Police

Department detective submitted an affidavit to the Wyandotte County

District Court seeking an arrest warrant for Plaintiff.” Id. at *1.

The affidavit stated that the police investigation of the recent

burglaries   led   to   Plaintiff   and   Williams   being   identified   as

suspects because they had pawned items stolen during the burglaries.

Id. The judge signed the arrest warrant and it was filed in state

court the following Tuesday, October 13. Id. at *2. Plaintiff was

arrested the same day. Id. After a jury trial in March 2017,

Plaintiff was convicted of aggravated burglary and fleeing or

attempting to elude a police officer, based on the events of



                                     4
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 5 of 16




October 8, 2015. Id. at *1-2. Plaintiff was sentenced to 84 months

in prison. Jackson I, 2019 WL 491206, at *2.

     B. Current Complaint

     Liberally        construing    the     complaint      now     before    the   Court,

Plaintiff      asserts    that   SPD      officers,       acting    out     of   racially

discriminatory motives and bias against Plaintiff as a convicted

offender, improperly and upon knowingly false statements obtained

the warrant allowing them to attach a GPS device to the Buick.

Plaintiff asserts the warrant was unsupported by probable cause,

the GPS device was attached outside the jurisdiction in which the

warrant was valid, and any evidence that resulted from the GPS

device should have been suppressed at his trial.

     Plaintiff is further aggrieved that other Defendants did not

respond   to    his    complaints      or    otherwise      remedy    the    situation,

instead—as Plaintiff sees it—engaging in conspiracy to cover up the

police misconduct. Plaintiff alleges a custom and culture in the

City of Shawnee of failing to appropriately train and failing to

respond to his complaints. He similarly asserts that the Johnson

County Sheriff’s Office has a custom or informal policy to “hold to

the (‘Blue Wall of – Silence’),” as shown by failures to respond to

complaints     Plaintiff    made     about        the   alleged     conspiracy      while

incarcerated in Johnson County.

     Plaintiff        contends     that     his    2015   arrest     occurred      partly

because of the illegal GPS device. He also argues that he was

                                            5
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 6 of 16




subjected to mistreatment and injured during the arrest, contrary

to the arrest reports, which he claims contain false statements. He

believes that his subsequent prosecution constituted malicious

prosecution because SPD officers gave fabricated evidence to the

city     prosecutor.      Moreover,       Plaintiff       alleges   that    between

December 14 and 21, 2017, while he was in the custody of the Kansas

Department of Corrections, he was raped.

        Plaintiff also claims that in 2020, he learned about a citation

filed against him in 2015 in Shawnee Municipal Court that contained

false statements. He asserts that no probable cause existed to

charge him with the seven traffic violations in the citation. As a

result     of    the   citation,     Plaintiff     contends     that   Defendants

“extorted” approximately $36,000 from him by way of assessing fines

and fees against him. Plaintiff alleges that Defendants’ actions

caused     him   various    mental    and      physical    issues   that    require

medication and caused him to attempt suicide.

        As Count I, Plaintiff focuses on Defendants Rhomberg and

Thurlo’s allegedly false statements made to obtain the GPS device

warrant and in the traffic citation and their alleged conspiracy to

conceal their misdeeds. (Doc. 1, p. 29.) As Count II, Plaintiff

asserts that Defendants City of Fairway, City of Leawood, the

Johnson County Sheriff’s Office, City of Shawnee, Hayden, Wade,

Grey,    Mahoney,      Larson,   Moser,    and   Distler     refused   to   respond

appropriately to Plaintiff’s assertions of actual innocence and

                                           6
      Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 7 of 16




instead     conspired   to    shield     police   misconduct    related    to     his

convictions and the traffic citation. Id. As Count III, Plaintiff

asserts that Defendants City of Fairway, City of Leawood, City of

Shawnee,     the   Johnson    County     Sheriff’s    Office,    Ahring,    Moser,

Larson,     Campbell,    Rhomberg,     and     Mahoney   conspired   to    inflict

foreseeable emotional and mental distress on Plaintiff by filing

the application for the GPS device and the traffic violation

citation. He also alleges that these Defendants retaliated against

him for filing grievances and complaints. Id. at 30.

       In his request for relief, Plaintiff seeks declaratory relief;

a written apology; over $18 million in damages, costs, and fees;

and the criminal prosecution of Defendant Rhomberg. Id. at 31.

II.    Screening Standards

       Because Plaintiff was a prisoner at the time he filed his

complaint, the Court is required by statute to screen his complaint

and    to   dismiss   the    complaint    or   any   portion    thereof    that    is

frivolous, fails to state a claim on which relief may be granted,

or seeks relief from a defendant immune from such relief. 28 U.S.C.

§ 1915A(a) and (b); 28 U.S.C. § 1915(e)(2)(B).

III. Discussion

       A. Heck v. Humphrey

       In Heck v. Humphrey, 512 U.S. 477 (1994), the United States

Supreme Court “held that prisoners may not bring a § 1983 action

that calls into question the lawfulness of their conviction until

                                          7
     Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 8 of 16




the conviction has been invalidated.” Johnson v. Spencer, 950 F.3d

680, 692 (10th Cir. 2020). Here, Plaintiff bases almost all of the

claims he articulates on conduct that either led to Plaintiff’s

convictions or involved Plaintiff’s later efforts to invalidate his

convictions.1 A ruling in Plaintiff’s favor would necessarily call

into question the lawfulness of his convictions. But Plaintiff’s

convictions were affirmed in the state courts. See Jackson I, 2019

WL 491206. Thus, his claims are barred by Heck.

      B. Failure to State a Claim

      “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42, 48-49 (1988)(citations omitted); Northington

v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court liberally

construes a pro se complaint and applies “less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007). In addition, the court accepts all well-pleaded

allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations

in a complaint, however true, could not raise a claim of entitlement

to   relief,”   dismissal    is   appropriate.    Bell   Atlantic    Corp.   v.


1 In Count III, Plaintiff refers to a conspiracy “to Retaliate on Plaintiff For
Filing Grievance/Complaint/Notices.” (Doc. 1, p. 30.) Such a retaliation claim
would not necessarily be barred by Heck and it is discussed further below.
                                       8
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 9 of 16




Twombly, 550 U.S. 544, 558 (2007). Furthermore, a pro se litigant’s

“conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.”

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The court

“will not supply additional factual allegations to round out a

plaintiff’s complaint or construct a legal theory on plaintiff’s

behalf.”   Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir.

1997).

     The decisions in Twombly and Erickson created a new standard

of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v. Bemis, 500

F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith

v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). Under this

new standard, courts determine whether a plaintiff has “nudge[d]

his claims across the line from conceivable to plausible.” Smith,

561 F.3d at 1098 (quotation marks and citation omitted). “Plausible”

in this context refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath

of conduct, much of it innocent,” then the plaintiff has not met

his or her burden. Robbins v. Okla., 519 F.3d 1242, 1247 (10th Cir.

2008)(citing Twombly, at 550 U.S. at 570).

           1. Defendant Cities

     Plaintiff names as Defendants the Cities of Shawnee, Fairway,

and Leawood, Kansas. A municipality, such as each of these cities,

may be liable under 42 U.S.C. § 1983 only when it has deprived a

                                     9
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 10 of 16




person of his constitutional rights or has caused a person to be

subjected to such deprivation. Connick v. Thompson, 563 U.S. 51,

60-61 (2011). A city is not liable merely for the actions of its

employees under a theory of respondeat superior. See id. Rather,

municipalities are liable where enforcement of policies or customs

by their employees causes a deprivation of a person’s federally

protected rights. See Bd. Of Cnty. Comm’rs of Bryan Cnty. v. Brown,

520 U.S. 397, 403 (1997).

     This   may   be   shown   through   (1)   formal   regulations;   (2)

widespread practice so permanent that it constitutes a custom; (3)

decisions made by employees with final policymaking authority that

are relied upon by subordinates; or (4) a failure to train or

supervise employees that results from a deliberate indifference to

the injuries caused. Brammer–Hoelter v. Twin Peaks Charter Acad.,

602 F.3d 1175, 1188–89 (10th Cir. 2010). It is not sufficient to

make only conclusory statements of such a policy or custom. See

Twombly, 550 U.S. at 555. Plaintiff’s complaint fails to allege

specific facts showing a city policy or custom which deprived him

of his constitutional rights.

     The Court concludes that even taking all the well-pleaded

factual allegations in the complaint as true, Plaintiff has failed

to allege facts showing that his constitutional rights have been

violated because of a policy or custom of the City of Shawnee,

Kansas; the City of Fairway, Kansas; or the City of Leawood, Kansas.

                                    10
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 11 of 16




Thus, he has failed to state a plausible claim under § 1983 against

these defendants.

           2. Defendant Johnson County Sheriff’s Office

     Similarly, to impose § 1983 liability on the county and its

officials for acts taken by its employees, Plaintiff must show that

the employee committed a constitutional violation and that a county

policy or custom was “the moving force” behind the constitutional

violation. See Myers v. Oklahoma County Bd. of County Comm’rs, 151

F.3d 1313, 1318 (10th Cir. 1998)(citing Monell v. Department of

Social Services, 436 U.S. 658, 695 (1978)). Plaintiff has failed to

allege facts showing that his constitutional rights have been

violated because of a county policy or custom of the Johnson County

Sheriff’s Office.

           3. Defendants Campbell, Moser, Larson, Distler

     An essential element of a § 1983 civil rights claim against an

individual is that person’s direct personal participation in the

acts or inactions upon which the complaint is based. Kentucky v.

Graham, 473 U.S. 159, 166 (1985); Pahls v. Thomas, 718 F.3d 1210,

1226 (10th Cir. 2013) (“[I]t is incumbent upon a plaintiff to

‘identify specific actions taken by particular defendants’ in order

to make out a viable § 1983 . . . claim.”). Conclusory allegations

of involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009)(“Because vicarious liability is inapplicable to .

. . § 1983 suits, a plaintiff must plead that each Government-

                                    11
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 12 of 16




official defendant, through the official’s own individual actions,

has violated the Constitution.”). Rather, “to state a claim in

federal court, a complaint must explain what each defendant did to

[the   pro    se    plaintiff];     when   the     defendant    did     it;   how   the

defendant’s action harmed [the plaintiff]; and, what specific legal

right the plaintiff believes the defendant violated.” Nasious v.

Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492

F.3d 1158, 1163 (10th Cir. 2007).

       The only factual allegations directly involving Defendants

Campbell, Moser, Larson, and Distler are that each declined to

respond      as    Plaintiff   wished      after    he   sent    them    complaints,

grievances, or notices of his belief that he was a victim of police

misconduct. An allegation that an official denied a grievance or

failed to respond to a grievance is not sufficient to show personal

participation. See Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th

Cir.   2009)(A      “denial    of   a   grievance,       by   itself    without     any

connection to the violation of constitutional rights alleged by

plaintiff,        does   not   establish        personal      participation     under

§ 1983.”). Even liberally construing the complaint and taking all

well-pleaded allegations therein as true, Plaintiff has failed to

adequately allege sufficient personal involvement by Defendants

Campbell, Moser, Larson, and Distler.




                                           12
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 13 of 16




           4. Retaliation Claim

      An “inmate claiming retaliation must allege specific facts

showing retaliation because of the exercise of the prisoner’s

constitutional rights.” Fogle v. Pierson, 435 F.3d 1252, 1264 (10th

Cir. 2006)(quotations and citations omitted); Peterson v. Shanks,

149 F.3d 1140, 1144 (10th Cir. 1998)). Thus, for this type of claim,

“it is imperative that plaintiff’s pleading be factual and not

conclusory. Mere allegations of constitutional retaliation will not

suffice.” Frazier v. Dubois, 922 F.2d 560, 562 n. 1 (10th Cir.

1990). To prevail, a prisoner must show that the challenged actions

would not have occurred “but for” a retaliatory motive. Baughman v.

Saffle, 24 F. App’x 845, 848 (10th Cir. 2001)(citing Maschner, 899

F.2d at 949–50; Peterson, 149 F.3d at 1144)). Plaintiff “must allege

more than his personal belief that he is the victim of retaliation.”

See Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999).

      Even liberally construing the complaint and taking all well-

pleaded   allegations   therein   as   true,   Plaintiff   has      made   only

conclusory statements that any Defendant’s actions were retaliatory

in nature. Thus, he has failed to state a claim for retaliation

upon which relief can be granted.

IV.   Rule 8 and Repetitious Litigation

      In filing an amended complaint, Plaintiff must comply with

Fed. R. Civ. P. 8 and refrain from adding repetitious claims.



                                    13
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 14 of 16




Plaintiff has been cautioned in previous cases before this Court as

follows:

                The Amended Complaint also fails to comply
           with the Court’s directive to submit it on the
           proper forms and fails to comply with Rule 8 of
           the   Federal    Rules   of   Civil   Procedure.
           Plaintiff’s Amended Complaint consists of 167
           pages and contains exhibits and hand-written
           pages interspersed between pages of the court-
           approved form. The Amended Complaint is largely
           incomprehensible and portions are illegible,
           containing small handwriting that has been
           marked up with highlighting and notations.
                The Court will grant Plaintiff one final
           opportunity   to    submit  a   proper   amended
           complaint. In filing an amended complaint,
           Plaintiff must comply with Fed. R. Civ. P. 8’s
           pleading standards. Rule 8 of the Federal Rules
           of Civil Procedure requires “a short and plain
           statement of the claim showing the pleader is
           entitled to relief.” Fed. R. Civ. P. 8(a)(2).
           Plaintiff’s Amended Complaint fails to comply
           with this rule. “It is sufficient, and indeed
           all that is permissible, if the complaint
           concisely states facts upon which relief can be
           granted upon any legally sustainable basis.
           Only a generalized statement of the facts from
           which the defendant may form a responsive
           pleading is necessary or permissible.” Frazier
           v. Ortiz, No. 06-1286, 2007 WL 10765, at *2
           (10th Cir. Jan. 3, 2007) (emphasis omitted)
           (quoting New Home Appliance Ctr., Inc. v.
           Thompson, 250 F.2d 881, 883 (10th Cir. 1957)).
                The Court also notes that Plaintiff’s
           claims seem to relate to his state criminal
           proceedings.   Plaintiff    has   made   similar
           allegations in the previous case he filed with
           this Court. See Jackson v. Ash, Case No. 17-
           3082-JWB-GEB (dismissed). Plaintiff should not
           include the same claims as alleged in Case
           No. 17-3082 in any amended complaint he files
           in this case.     “[R]epetitious litigation of
           virtually identical causes of action may be
           dismissed under [28 U.S.C.] § 1915 as frivolous
           or malicious.” McWilliams v. Colorado, 121 F.3d
           573, 574 (10th Cir. 1997) (quotation marks
                                   14
     Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 15 of 16




             omitted)   (first   alteration  in   original)
             (affirming district court’s dismissal of suit
             where “duplicative of earlier action”).

Jackson v. Johnson Cty. Sheriff’s Dep’t, Case No. 20-3211-SAC,

Doc. 20, at 1–2 (D. Kan. Sept. 18, 2020). Plaintiff should follow

these same directives when filing an amended complaint in his

current case.

V.    Response Required

       For the reasons stated herein, it appears that this action is

subject to dismissal in its entirety for failure to state a claim

upon which relief can be granted. Plaintiff is therefore required

to show good cause why his complaint should not be dismissed for

the reasons stated herein.

       Plaintiff is also given the opportunity to file a complete and

proper amended complaint upon court-approved forms that cures all

the deficiencies discussed herein.2 If Plaintiff chooses to file an

amended complaint, he must name every defendant in the caption of

the amended complaint. In the body of the amended complaint, he



2     To add claims, significant fact allegations, or change defendants, a
plaintiff must submit a complete amended complaint. See Fed. R. Civ. P. Rule 15.
An amended complaint is not a supplement to the original complaint—it completely
replaces it. Therefore, any claims or allegations not included in the amended
complaint are no longer before the court. Plaintiff may not simply refer to an
earlier pleading, and the amended complaint must contain all allegations and
claims that Plaintiff intends to pursue in this action, including those to be
retained from the original complaint. Plaintiff must write the number of this
case (21-3151) at the top of the first page of his amended complaint. He must
name every defendant in the caption of the amended complaint. See Fed. R. Civ.
P. Rule 10. He should also refer to each defendant again in the body of the
complaint, where he must allege facts describing the unconstitutional acts taken
by each defendant including dates, locations, and circumstances. Plaintiff must
allege sufficient additional facts to show a federal constitutional violation.
                                      15
   Case 5:21-cv-03151-SAC Document 5 Filed 08/04/21 Page 16 of 16




must specifically refer to each individual defendant who Plaintiff

believes violated his rights and explain what each individual did,

when each individual did it, how that action harmed Plaintiff, and

what   rights     Plaintiff       believes     each    individual    violated.     See

Nasious, 492 F.3d at 1163. It will not be sufficient to submit a

lengthy “Nature of the Case” statement and then generally refer the

Court to that statement to identify Plaintiff’s individual claims.

Finally,    Plaintiff      must    show   that    he    has   exhausted   available

administrative remedies for all claims alleged. If he does not file

an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based

upon the current deficient complaint.


       IT IS THEREFORE ORDERED that Plaintiff is granted to and

including September 7, 2021, in which to show good cause, in

writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s complaint should not be dismissed for the reasons

stated herein.

       IT   IS   FURTHER   ORDERED     that     Plaintiff     is    granted   to   and

including September 7, 2021, to file a complete and proper amended

complaint to cure all the deficiencies discussed herein.


       IT IS SO ORDERED.

       DATED:    This 4th day of August, 2021, at Topeka, Kansas.

                                       S/ Sam A. Crow

                                       SAM A. CROW
                                       U.S. Senior District Judge
                                          16
